
	
		III
		111th CONGRESS
		1st Session
		S. RES. 253
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2009
			Mr. Schumer (for
			 himself, Mr. Lautenberg,
			 Mr. Menendez, Mrs. Gillibrand, Mr.
			 Voinovich, Mr. Casey,
			 Mr. Cardin, Ms.
			 Mikulski, Mrs. McCaskill, and
			 Mr. Webb) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			September 23, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Government of Libya should apologize for the welcome home ceremony held to
		  celebrate the release of convicted Lockerbie bomber Abdel Baset
		  al-Megrahi.
	
	
		That the Senate—
			(1)condemns the
			 August 20, 2009, release from prison in Scotland of Abdel Baset al-Megrahi, the
			 lone person convicted in connection with the 1988 bombing of a Pan Am flight
			 over Lockerbie, Scotland, that killed 270 people, including 189
			 Americans;
			(2)condemns the
			 lavish welcome home ceremony held in Tripoli, Libya, to celebrate the release
			 of Mr. al-Megrahi; and
			(3)calls on the
			 Government of Libya to apologize for the public celebration of Mr. al-Megrahi's
			 release.
			
